By the Court.
On March 13, 1880, P. and others‘filed a petition in error in the supreme court, and duly caused a summons in error to be then issued to the sheriff of Miami county. No evidence of either service or return is furnished by the docket of the supreme court or of the sheriff. October 17, 1888, plaintiffs in error presented to the court an affidavit made by one Miller, who states that during the year 1880 he was deputy sheriff of Miami count}’', Ohio, and “ to the best of his knowledge and belief * * ■ * ” sometime in April or May of said year, as such deputy sheriff, he served a summons in error “by copy, on the attorneys of record of said defendant in error and due return of said service was made by him on said writ and deposited in the post-office at Troy, Ohio, directed to the clerk of the supreme court of Ohio.”
Held: Sucli affidavit does not give this court jurisdiction of the defendant in error.

Motion to dismiss sustained.